EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was confirmed with CHAD BILLINGS on March 25, 2021.
The application has been amended as follows:
Claim 11 was cancelled.
REASONS FOR ALLOWANCE
Claims 9, 10 and 12 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Tomita et al. (US 2013/0294903), Hoshi et al. (US 2013/0272865) and Iwakiri et al. (US 9,541,094). Regarding claim 9, the prior art(s) alone or in combination fails to disclose a centrifugal compressor, comprising: 
“F(θ)= (A/R)/r, where A is a cross-sectional area of the scroll passage, R is a distance from the rotational axis to a scroll center of the cross-section of the scroll passage, and r is a radius of the impeller,
0.35≤F(360°)≤0.65, and
0.08x F(360°)≤ F(60°)≤0.4x F(360°),
wherein, when a reference change rate Δ which is a change rate of F(θ) in a range of θ from 60° to 360° is defined as:

the scroll passage includes a first region where F(θ) changes at a smaller change rate than the reference change rate at least partially in a range of θ from 60° to 270°, and wherein the first region includes: a change rate decreasing region where the change rate of F(θ) decreases; and a change rate increasing region, downstream of the change rate decreasing region, where the change rate of F(θ) increases".
The above prior arts alone or in combination fail to teach the claimed relationships. This enlarges the operating region on the low flow rate side in the compressor (as discussed in ¶5 and ¶ 21). Therefore, claims 9, 10 and 12 – 14 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746